Citation Nr: 1425633	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-00 265A	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) prior to July 22, 1997. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from November 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia, where SMC based upon the homebound criteria was granted effective from April 9, 2010.  

In December 2013, the Board remanded the issue pending additional development of an intertwined service connection claim.  

In April 2014, the Appeals Management Center (AMC) granted service connection for a stomach disorder, which had also been on appeal.  The AMC also awarded a July 22, 1997, effective date for SMC.  


FINDING OF FACT

On May 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he desired to withdraw the issue remaining on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the only issue remaining on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of an earlier effective date for SMC and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


